
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.9

EIGHTH AMENDMENT TO
AGREEMENT OF PURCHASE AND SALE


        THIS EIGHTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE ("Amendment") is
entered into as of the 1st day of August 2003, by and between THE MILLS LIMITED
PARTNERSHIP, a Delaware limited partnership ("Buyer') and GREAT MALL OF THE BAY
AREA ASSOCIATES, L.P., a Delaware limited partnership ("Seller"), based upon the
following facts, intentions and understandings:

        A.    Buyer and Seller have previously entered into an Agreement of
Purchase and Sale ("Purchase Agreement") dated as of May 8, 2003, as amended by
a letter agreement between Buyer and Seller dated May 8, 2003, an Amendment to
Agreement of Purchase and Sale dated as of June 10, 2003, a Second Amendment to
Agreement of Purchase and Sale dated June 20, 2003, a Third Amendment to
Agreement of Purchase and Sale dated June 25, 2003, a Fourth Amendment to
Agreement of Purchase and Sale dated July 18, 2003, a Fifth Amendment to
Agreement of Purchase and Sale dated July 23, 2003, a Sixth Amendment to
Agreement of Purchase and Sale dated July 25, 2003 and a Seventh Amendment to
Agreement of Purchase and Sale dated as of July 31, 2003 (the Purchase
Agreement, as so amended, is hereinafter referred to as the "Agreement")
pursuant to which Buyer has agreed to purchase and Seller has agreed to sell
certain improved real property commonly known as the Great Mall of the Bay Area,
all as more particularly described in the Agreement. The capitalized terms used
in this Amendment shall have the meaning set forth in the Agreement, unless
otherwise defined herein.

        B.    Buyer and Seller wish to amend the Agreement to, among other
things, adjust the Purchase Price and to address certain additional closing
conditions, covenants and other matters, upon the terms and conditions
hereinafter provided.

        NOW, THEREFORE, in consideration of the foregoing, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree as follows:

1.Purchase Price. Section 2.2 of the Agreement is hereby modified by reducing
the "Purchase Price" for all purposes under the Agreement from Two Hundred
Seventy Three Million and no/100 Dollars ($273,000,000.00) to Two Hundred Sixty
Five Million Five Hundred Thousand and No/100 Dollars ($265,500,00.00) and
Section 5.3 is amended to provide that the Liability Cap Amount and Holdback
Escrow Funds are reduced from Five Million Four Hundred Sixty Thousand and
No/100 Dollars ($5,460,000.00) to Five Million and No/100 Dollars
($5,000,000.00) for all purposes under the Agreement.

2.Holdback Matters. The Holdback Escrow Agreement which is Exhibit M to the
Agreement is amended as set forth in the Exhibit M attached hereto. Buyer hereby
agrees that with respect to existing Tenants under existing Leases, Buyer shall
not initiate any discussions with any such existing Tenants concerning any of
the matters addressed in Section 2(g) of the Holdback Escrow Agreement and shall
not instigate any Tenant Environmental Claims as defined in the Holdback Escrow
Agreement, but Buyer shall be free to respond to any Tenant who makes any
potential Tenant Environmental Claim with a Tenant who makes an inquiry as to
environmental conditions at the Property or disclosures under environmental
laws. Further Buyer shall not give any of the described disclosures or provide
notices concerning the subject matter of Tenant Environmental Claims to any
existing Tenants disclosed on the Rent Roll delivered at the Closing Date except
in connection with a lease amendment or a new lease with such Tenant or if such
disclosure or notice is otherwise required by a new interpretation of existing
laws, amendments to existing laws or change in reporting or disclosure
requirements. The foregoing shall be a covenant of Buyer which shall survive
Closing.

3.Additional Closing Conditions. Section 9.6 of the Agreement is hereby modified
by adding the following additional conditions to Buyer's obligation to
consummate the Closing (the failure of

--------------------------------------------------------------------------------

which shall enable Buyer to exercise its rights under Section 9.6 and/or
Section 5.1 of the Agreement, if applicable):

(i)Seller, at its cost shall obtain, and Buyer shall have received from the
Office of the California Regional Water Quality Board ("RQWCB") having
jurisdiction over the Property, a letter in substantially the form attached
hereto as Exhibit A;

(ii)Seller and the Santa Clara Valley Transit Authority (VTA") shall have
entered into and recorded a reciprocal parking easement agreement ("VTA Parking
Easement") in the form of Exhibit B attached, and the Title Policy shall insure
the easement granted to the Property thereunder as an appurtenant easement;

(iii)Seller shall have delivered to Buyer originals (and if Seller does not have
originals, then copies) of the following documents, fully executed by all
parties:

        (a)   The Agreement for Appointment of Maintenance Director, in the form
of Exhibit C attached hereto;

        (b)   Home Depot Restriction Agreement Estoppel Certificate in the form
of Exhibit D attached hereto;

        (c)   Original Seller Estoppel as Maintenance Director under the
Maintenance and Easement Agreement in the form of Exhibit E attached hereto;

        (d)   Estoppel Certificate regarding the parking easement agreement
executed by Heald College, in the form previously delivered to Buyer;

        (e)   Estoppel Certificate from the VTA with respect to the Agreement
re: Right of Entry and Future Condemnation in the form previously delivered to
Buyer;

        (f)    Estoppel Certificate from the City of Milpitas ("City") regarding
the City Sign lease for the 880 sign, in the form previously delivered to Buyer;

        (g)   Consent to Assignment of Sign Lease executed by the City, in the
form previously delivered to Buyer; and

        (h)   Estoppel Certificate regarding 680 sign, executed by the landlord
thereunder (Kakkar), in the form previously delivered to Buyer.

(iv)Seller shall execute the documentation in the form of Exhibit F hereto to
transfer the domain name "greatmallbayarea.com" registered to Seller with
Network Solutions to Buyer.

In addition to the foregoing, Seller shall from and after the Closing Date
continue to pursue execution by the VTA of the "Cooperative Agreement" which has
previously been executed by Seller and delivered to the VTA as well as the
consent of the VTA to the assignment of the Cooperative Agreement described in
Section 5(i) of this Amendment.

4.Seller shall continue to use reasonable efforts (which shall not include the
payment of any sums of money, the bringing of lawsuits or any other
extraordinary measures) to provide clean estoppel letters from the following
Anchor Tenants (to be satisfied by the Anchor Tenant either executing a new
estoppel letter or amending the estoppel letter it has previously provided) so
that each Anchor Tenant delivers a clean estoppel letter that, in addition to
the provisions contained in the estoppel letters previously provided, also
contains the requirements hereinafter set forth:

        (a)   Gap Outlet. Estoppel letter to eliminate reference to
Subordination, Non-Disturbance and Attornment Agreement dated January 21, 2000
and to permit reliance thereon by Milpitas Mills Limited Partnership ("MMLP")
and Merrill Lynch Mortgage Lending, Inc., its successors and/or assigns
(collectively, "Mortgage Lender");

2

--------------------------------------------------------------------------------

        (b)   Old Navy. Estoppel letter to permit reliance thereon by MMLP and
Mortgage Lender;

        (c)   Century Theaters. Estoppel letter to (i) delete the following
language in Paragraph 5 of the estoppel letter previously provided: "the
Monument Sign has not been completed as required in the Second Amendment to
Lease, dated August 6, 2001." and the following language inserted in its stead:
"none" and (ii) contain language wherein the Tenant acknowledges (x) that
Landlord, after good faith, diligent efforts to obtain the Pylon Sign in
accordance with Section 15.7(b) of the Lease (as amended), was not able to
obtain the necessary governmental approvals for installation of the Pylon Sign,
and (y) that Tenant, pursuant to Section 15.7(b) of the Lease (as amended), upon
at least 10 days' written notice to Landlord, has the right to elect to attempt
to obtain the necessary governmental approvals for installation of the Pylon
Sign. Buyer shall, however, be responsible for paying the costs of the Pylon
Sign, to the extent the Landlord is obligated to do so under such Lease;

        (d)   Media Play. Estoppel letter to eliminate Tenant's statement that
the Landlord has not yet provided a satisfaction of judgement in connection with
a mutual release dated January 3, 2003;

        (e)   Marshall's. Estoppel letter to permit reliance thereon by Mortgage
Lender and MMLP; and

        (f)    Burlington Coat Factory. Estoppel letter to permit reliance
thereon by MMLP.

Seller shall continue its reasonable efforts to obtain such clean estoppels for
thirty (30) days following the Closing Date. If Seller after using its
reasonable efforts, is unable to obtain clean estoppels prior to the Closing
Date, provided however, that the failure or inability of Seller to obtain any of
the foregoing Tenant Estoppels prior to or after the Closing shall not be a
condition to Closing and shall impose no liability on Seller whatsoever.

5.Certain Additional Covenants. The following covenants are hereby added to the
Agreement and Seller's and Buyer's obligations with respect thereto shall
survive Closing:

(i)Seller agrees to perform all obligations of the Great Mall under the
Cooperative Agreement and to cause its work thereunder to be completed on or
before March 1, 2004, and to enforce the obligations of the VTA thereunder, in a
manner sufficient to enable the issuance of a permanent certificate of occupancy
for the parking structure on the Property (if the condition for which has not by
then been released and the permanent certificate issued) (the "CO") and to
enable Buyer to otherwise satisfy certain conditions to reuse of the 60,000
square feet which currently cannot be utilized pursuant to the conditional use
permits issued for the Property (the "Reuse Conditions"). Seller agrees to
escrow with Escrow Agent on the Closing Date the portion of costs to be paid by
Seller pursuant to the Cooperative Agreement as provided in the current budget
for the cost of the work attached thereto plus the amount of acquisition costs
required to be funded by Seller thereunder ("Cooperative Agreement Escrow")
currently estimated to be $497,045.00, which escrow will provide for payments to
Seller on account of the costs of its work, an increase of the escrowed funds
from time to time to reflect revised budgets and which will be assigned to Buyer
pursuant to the conditional assignment attached as Exhibit G hereto. Seller's
obligations hereunder shall not be subject to the Liability Cap Amount. Buyer
hereby acknowledges and agrees that in addition to the work under the
Cooperative Agreement, other conditions as set forth in Use Permit Amendments
P-UA2002-18 and EIA No. P-EA20028, including but not limited to the Special
Conditions (Item 6 of which is the work under the Cooperative Agreement) exist
which must be satisfied and which will be Buyer's responsibility after Closing.
Seller shall diligently pursue any and all approvals required to be obtained by
it to enable the Cooperative Agreement work to be

3

--------------------------------------------------------------------------------

performed by it to be finished on or before the date set forth above and shall
diligently perform such work in a manner which is in compliance with all
applicable laws, rules, regulations and permits issued therefor. If Seller fails
to obtain the approvals required to perform its work under the Cooperative
Agreement, or if after obtaining same, Seller fails to perform its work to
completion, or if, for any reason, the work under the Cooperative Agreement
necessary to obtain the CO and satisfy the Reuse Conditions has not been
completed by March 1, 2004, Buyer shall have the right to cause such work to be
completed (and Seller shall at Closing assign pursuant to a conditional
assignment in form attached hereto as Exhibit G, to Buyer all of its rights
under the Cooperative Agreement and the Cooperative Agreement Escrow, whether
then existing or coming into existence in the future and any other contracts
entered or to be entered into in furtherance thereof, provided that the exercise
of Buyer's rights under such assignment shall be as set forth in Exhibit G) and
Buyer shall be entitled to utilize the funds in the Cooperative Agreement Escrow
to cause such work to be completed. In addition, Seller shall indemnify, defend
and hold harmless Buyer from and against any and all liabilities, losses,
damages, liens (including mechanics' liens filed against the Property), costs,
and expenses (including reasonable attorneys' fees) which in any way arise out
of Seller's work under the Cooperative Agreement. Seller shall not amend the
Cooperative Agreement in any way not contemplated in the Cooperative Agreement
or in any manner which would materially adversely affect Seller's or the VTA's
ability to complete the work to be performed under the Cooperative Agreement (or
Buyer's ability to complete the work pursuant to the assignment if required) or
to obtain the CO and satisfy the Reuse Conditions as and when provided for
herein, without Buyer's written consent and shall promptly give copies of any
notices given by or received by Seller thereunder to Buyer. In addition, Buyer
shall be entitled to review and reasonably approve the form of easement
agreements for access to be entered into pursuant to the Cooperative Agreement
prior to execution of such easements.

(ii)In connection with the "Notice of Proposed Escape Assessment" dated June 17,
2003, received by Seller from the Santa Clara County Assessor ("Assessor") with
respect to personal property taxes at the Property, Seller covenants that Seller
will diligently respond to such notice and shall negotiate or otherwise obtain a
resolution to the claims asserted by the Assessor for additional personal
property taxes in a manner permitted by applicable law (including formal
appeal), and to the extent any amounts are owed to the Assessor as a result of
such proceedings (including penalties and interest), Seller shall promptly pay
the same (in all events before they become a lien on the Property). Seller
further agrees that notwithstanding anything to the contrary in the Agreement,
Seller shall not have the right to seek reimbursement from any Tenants of the
Property for any amounts paid by Seller with respect to such proceedings. In
addition, to the extent Seller becomes entitled to a refund of real property
taxes previously paid for the years 1999, 2000, 2001, and/or 2002 as a result of
other proceedings or related appeals filed by Seller, promptly following
Seller's receipt of any refund, Seller shall remit to Buyer an amount equal to
the amount by which such real property tax refund exceeds that portion of the
increased personal property taxes paid or to be paid by Seller pursuant to this
Section which Seller, pursuant to the express terms of the Leases, would have
been entitled to recover from the Tenants of the Property if it had remained the
landlord thereunder. If Seller fails to pay any amount owed to Santa Clara
County pursuant to this Section when due (including any interest or penalties)
or to remit the applicable portion of any such refund to Buyer within ten
(10) days following the determination of the amount due, Buyer shall be entitled
to draw upon the Holdback Escrow Funds in an amount equal to any such
delinquencies and/or amounts owed, all as set forth in the Exhibit M Holdback
Escrow Agreement. The obligations of Seller and Buyer hereunder shall continue
to survive the Closing Date until all claims for refunds are finally resolved.

4

--------------------------------------------------------------------------------

(iii)On or before November 15, 2003, Seller shall relocate the current pylon
sign for the advertising of the Property located along Interstate 880 to
property leased under the Lease Agreement between the Seller and City of
Milpitas ("City"), shall perform all modifications to such sign and the 680
pylon sign for the Property as may be required by applicable governmental
authorities, including CalTrans and the City of Milpitas, and shall provide
evidence to Buyer that the relocated 880 pylon sign is located on the property
which is the subject of the Lease Agreement between Seller and the City of
Milpitas. In addition, on or before December 15, 2003, Seller shall provide
Buyer with evidence that all applicable licenses, permits and approvals for the
pylon signs on Interstate 680 and 880 have been issued by CalTrans, the City of
Milpitas, and all other governmental authorities having jurisdiction. In
connection with such work, Seller shall comply with all of the terms of the
applicable sign leases.



6.Assignment. Notwithstanding anything to the contrary in the Agreement, Buyer
shall have the right to collaterally assign to Mortgage Lender and its
successors and assigns, Buyer's rights under the Agreement and the documents
entered into in connection therewith, including the Holdback Escrow Agreement
and the Cooperative Agreement Escrow, and Seller hereby consents to any such
assignment provided, however, that such assignment shall not expand or otherwise
modify Seller's rights, duties and obligations in connection therewith.

7.Certain Exhibits.

(i)Exhibit G is hereby modified by adding the following at the end of Section 1
thereof:

"Notwithstanding the foregoing, Assignee is not assuming any liabilities or
obligations with respect to "Tenant Environmental Claims' as defined in the
Holdback Escrow Agreement between Assignor and Assignee dated the date hereof".

(ii)Exhibit H is hereby modified by adding the following at the end of
Section 1(C)(iii): "other than claims or causes of action which are Assignor's
obligations under Section 5.4 of the Purchase Agreement".



8.Seller shall remit to Buyer any rents and other amounts received by Seller
from Tenants on August 1, 2003 and subsequent to August 1, 2003. Said rents and
other amounts shall be remitted periodically by Seller (but at least weekly)
subject to the following:

        (a)   Seller currently maintains a lockbox with Wells Fargo Bank, and
receives on a daily basis a daily transaction detail and activity log which
includes copies of all checks and envelopes (collectively "Wells Fargo Report").
Seller shall on a daily basis from and after August 1, 2003, upon receipt of the
Wells Fargo Report, forward a complete copy of each such Wells Fargo Report to
Buyer, until the lockbox is closed. Buyer will, on a weekly basis following the
Closing Date, for a period of sixty (60) days following the Closing Date, submit
copies of all checks received by Buyer from Tenants of the Property during such
sixty (60) day period;

        (b)   All rental payments posted to the lockbox on or after August 1,
2003 from a Tenant shall be paid to Buyer, provided, however, that if a Tenant
who is current in rental payments for August, 2003 but who has a delinquency or
past due balance makes a payment after August 1, 2003 which is not designated
for a succeeding month after the Closing Date, promptly following receipt, Buyer
shall pay such amount paid by the Tenant to Seller;

        (c)   In the event that a payment received is post marked on or before
July 31, 2003 and said payment is specifically designated for rent for July,
2003 or a prior period, the payment from the Tenant shall be paid to Seller;

5

--------------------------------------------------------------------------------




        (d)   All rent prepaid for August, 2003 shall be credited to Buyer on
the Closing Date; provided, however, that if a prepaid rent check received by
Seller and for which credit is given to Buyer fails to clear, Buyer shall
reimburse Seller for the failed payment;

        (e)   In the event that Buyer shall receive a credit on the Closing Date
for amounts due to Tenants, Buyer shall be responsible to pay the amount to the
Tenant as required under the Lease and Seller shall have no further obligation
to the Tenant or Buyer with respect to the amount so credited (subject, however,
to the final reconciliations contemplated for such items under the Agreement);

        (f)    Buyer and Seller agree that all cash in the existing lockbox
under Seller's financing as of July 31, 2003 shall be paid to Seller on the
Closing Date;

        (g)   Buyer and Seller agree that for each day from and after August 1,
2003 that the Closing Date shall not occur, Seller shall be entitled to a credit
of $60,000 per day. Notwithstanding anything to the contrary in the Agreement,
all prorations under Section 9.9 shall be made as of August 1, 2003, and not the
Closing Date; and

        (h)   Buyer and Seller's obligations hereunder shall survive Closing.

9.Title Premiums. Seller agrees to pay the title insurance premiums for the ALTA
extended coverage owner's policy in the amount of the Purchase Price issued by
Land America, First American and Fidelity Title at a rate of $.40 per thousand
and Buyer shall pay the premium cost in excess of that amount. In addition,
Seller and Buyer shall equally share the $15,000 extra Land America work charge
to be paid at Closing. Costs of endorsements shall be allocated pursuant to the
terms of the Agreement.

10.Effect. Except as modified herein, the Agreement remains unmodified and in
full force and effect.

11.Escrow Agent. Escrow Agent is executing this Amendment for the sole purpose
of acknowledging the reduction in the Purchase Price and the other matters set
forth herein.

12.Survival. Seller's and Buyer's obligations under Sections 6.5, 9.9 and 10.21
of the Agreement shall survive the Closing Date.

13.Mayflower Lease (Space 222). In the estoppel certificate for the Mayflower
lease, the Tenant has asserted that it has delivered a security deposit to
Seller in the amount of $10,000.00. Seller claims that it has not received said
security deposit. During the sixty (60) day period following the Closing Date,
Seller shall attempt to resolve the dispute (but Seller shall not resort to
litigation or otherwise take any action inconsistent with Section 9.9 of the
Agreement with respect to the dispute) with the Tenant and to obtain and remit
said security deposit to Buyer. If the dispute is resolved in favor of Tenant,
Seller will promptly pay the $10,000.00 to Buyer and have no further obligation
with respect thereto. If the dispute is resolved in favor of Seller, Seller
shall have no further obligation with respect thereto. If the dispute is not
resolved within sixty (60) days after the Closing Date, Seller will promptly pay
the $10,000.00 to Buyer and have no further obligation with respect thereto.
Seller's obligations hereunder shall survive Closing.

14.Section 8.2. Section 8.2 of the Agreement is hereinafter modified to provide
that at Closing, Buyer and Seller shall perform a preliminary calculation of
Reimbursable Lease Expenses paid by Seller and to be reimbursed by Buyer as of
Closing and Lease Expenses remaining unpaid which Buyer shall receive a credit
for at closing, and such amounts shall be reflected in the Adjustment Statement,
and with a final reconciliation of such amounts to be performed by Buyer and
Seller within three (3) months following Closing and with Buyer or Seller, as
applicable, to pay the other party any net amounts owed as a result of the final
reconciliation. In connection with such final reconciliation, Seller shall
provide Buyer with the evidence required by Section 8.2 of the amount

6

--------------------------------------------------------------------------------

of Lease Expenses and Reimbursable Lease Expenses paid by Seller. Buyer's and
Seller's obligations hereunder shall survive Closing.

15.Counterparts. This Amendment may be executed in two or more fully or
partially executed counterparts, any one or more of which may be executed and
delivered by facsimile transmission, each of which will be deemed an original
binding the signer thereof against the other signing parties, but all
counterparts together will constitute one and the same instrument.

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date and year set forth above.

SELLER:   GREAT MALL OF THE BAY AREA ASSOCIATES, L.P.,
a Delaware limited partnership
 
 
By:
SREG Great Mall, Inc., a Delaware corporation, its sole general partner
 
 
By:
/s/  THEODORE R. STOTZER      

--------------------------------------------------------------------------------

    Name: Theodore R. Stotzer     Title: Executive Vice President
BUYER:
 
THE MILLS LIMITED PARTNERSHIP, a Delaware limited partnership
 
 
By:
The Mills Corporation, a Delaware corporation, its general partner
 
 
By:
/s/  GREG NEEB      

--------------------------------------------------------------------------------

    Name: Greg Neeb     Title: Executive Vice President
Chief Investment Officer


ACKNOWLEDGED AND ACCEPTED:
 
 
ESCROW AGENT:
 
 
LAWYERS TITLE INSURANCE CORPORATION
 
 
By:
 
/s/  LINDA RAE PAUL      

--------------------------------------------------------------------------------


 
  Name:   Linda Rae Paul     Title:   AVP, Sr. Nat'l Commercial Closer    

8

--------------------------------------------------------------------------------



QuickLinks


EIGHTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE
